Exhibit 1 October15, 2013 Dear Fellow Shareholder, You are cordially invited to attend the Elbit Systems Ltd. Shareholders’ Annual General Meeting to be held at 3:00 p.m. local time on Tuesday, November19, 2013, at our offices at the Advanced Technology Center, Haifa, Israel. The agenda of the meeting and the proposals to be voted on are described in the accompanying proxy statement. For the reasons described in the proxy statement, the Board of Directors recommends that you vote “FOR” Items 1, 2 and 3 as specified in the enclosed proxy card. At the meeting, management also will present the other matters described in the proxy statement and provide a discussion period for questions and comments of general interest to shareholders. We look forward to greeting all the shareholders who attend the meeting. However, whether or not you are able to attend, it is important that your shares be represented. Therefore, at your earliest convenience, please complete, date and sign the enclosed proxy card and return it promptly in the provided pre-addressed envelope so that it is received at least 24 hours before the meeting. We urge all of our shareholders to review our annual report on Form 20-F, which is available on our website at www.elbitsystems.com (under "Investor Relations: Financial Reports: Annual Reports: Elbit Systems 2012 Annual Report (20F)"). Thank you for your cooperation. Very truly yours, MICHAEL FEDERMANN Chairman of the Board of Directors BEZHALEL MACHLIS President and Chief Executive Officer ELBIT SYSTEMS LTD. NOTICE OF SHAREHOLDERS’ ANNUAL GENERAL MEETING Haifa, Israel October 15, 2013 This is notice that the Shareholders’ Annual General Meeting (the "Meeting") of Elbit Systems Ltd. (the "Company") will be held at the Company’s offices at the Advanced Technology Center, Haifa, Israel, on Tuesday, November19, 2013, at 3:00 p.m. local time. It is proposed at the Meeting to adopt the following resolutions: 1. to elect the following seven persons to the Company’s Board of Directors (the "Board") to serve as directors ("Directors") until the close of the next Shareholders’ Annual General Meeting: Messrs. M. Federmann, Arad, Asheri, D. Federmann, Ne’eman and Ninveh and Mrs. Baum, 2. to elect Mrs. Dalia Rabin to an additional three–year term as an External Director as defined in the Israel Companies Law 5759 – 1999 (the "Companies Law"), 3. to re-appoint Kost, Forer, Gabbay & Kasierer, a member of Ernst & Young Global, as the Company’s independent auditor for the fiscal year 2013 and until the close of the next Shareholders' Annual General Meeting. Further details with respect to the proposed resolutions are included in the accompanying proxy statement ("Proxy Statement"). In addition, at the Meeting the Company will present the Consolidated Financial Statements of the Company for the fiscal year ended December 31, 2012. The Company also will report on the dividend paid to shareholders, the compensation paid to the Company's Directors and the compensation arrangements with the Company's independent auditor, all with respect to fiscal year 2012. A majority of the votes properly cast at the Meeting either in person or by proxy is required (a) to elect, under Item 1 of the Proxy Statement, each of the individuals nominated to be a Director and (b) to re-appoint, under Item 3 of the Proxy Statement, the Company’s independent auditor for the fiscal year 2013 and until the close of the next Shareholders' Annual General Meeting. In order to elect, under Item 2 of this Proxy Statement, Mrs. Dalia Rabin to an additional three–year term as an External Director, a majority of the votes properly cast at the Meeting either in person or by proxy is required, provided that (i) such majority includes at least a majority of the total votes of shareholders who are not controlling shareholders of the Company or shareholders who do not have a "personal interest" (for the definition of "personal interest" see this Proxy Statement) in the approval of the resolution (other than personal interest which is not the result of such shareholders' relations with a controlling shareholder) who participate in the vote, in person or by proxy (abstentions will not be taken into account); or (ii) the total number of votes of the shareholders referred to in (i) above that are voted against the proposed resolution does not exceed two percent (2%) of the Company’s total voting rights. Only shareholders of record at the close of business on October 21, 2013 (the "Record Date") are entitled to receive notice of, and to vote at, the Meeting. All shareholders are cordially invited to attend the Meeting in person. A shareholder, whose shares are registered with a member of the Tel-Aviv Stock Exchange Ltd. (the "TASE"), is required to prove his or her share ownership in order to vote at the Meeting. Such shareholder will provide the Company with an ownership certificate (as of the Record Date) from that TASE member. Each such shareholder is entitled to receive the ownership certificate in the branch of the TASE member or by mail to his or her address (in consideration of mailing fees only), if the shareholder so requests. Such a request must be made in advance for a particular securities account. A shareholder may attend the Meeting and vote in person or appoint a proxy to participate and vote on his or her behalf at the Meeting (subject to the provisions of the Company's articles of association). An appointment of a proxy must be in writing, signed by the shareholder and delivered to the Company's registered office at least twenty-four (24) hours before the Meeting. In addition, shareholders who are unable to attend the Meeting in person may vote with respect to the items on the Meeting's agenda by means of a proxy card that is attached to the accompanying Proxy Statement. These shareholders are requested to complete, date and sign the enclosed proxy card and return it promptly in the pre-addressed envelope provided so that it is received by the Company at least twenty-four (24) hours before the Meeting, i.e., by November 18, 2013 at 3:00 p.m. local time. No postage is required if mailed in the United States. Shareholders who attend the Meeting may revoke their proxies and vote their shares in person. Shareholders are permitted to express their position on the proposals on the agenda of this Meeting by submitting a written statement (the "Position Statement"), through the Company, to the other shareholders. Position Statements should be submitted to the Company at its registered offices, at Elbit Systems Ltd., Advanced Technology Center, Haifa, 31053 Israel, to the attention of Mrs. Ronit Zmiri, Corporate Secretary, no later than October 31, 2013. A form of the proxy card and a copy of each Position Statement submitted (if submitted) will be available to the public on the distribution website of the Israeli Securities Authority at www.magna.isa.gov.il on the website of the TASE at www.tase.co.il, and also on the website of the U.S. Securities and Exchange Commission ("SEC") at www.sec.gov. A shareholder may apply to the Company directly in order to receive a copy of the proxy card and any Position Statement submitted (if submitted). A shareholder, whose shares are registered with a TASE member, is entitled to receive from the TASE member who holds the shares on the shareholder's behalf, by email, for no charge, a link to the text of the proxy card and to any Position Statements posted on the Israel Securities Authority website (unless the shareholder notified the TASE member that the shareholder is not so interested); provided that the notice was provided with respect to a particular securities account prior to the Record Date. A copy of the accompanying Proxy Statement, which includes the full version of the proposed resolutions, may be reviewed at the Company's offices at the Advanced Technology Center, Haifa, Israel, after coordinating in advance with the Corporate Secretary (Tel: ) between 9:00 a.m. and 4:00 p.m. Israel time, Sunday – Thursday and may also be reviewed at the distribution website of the Israeli Securities Authority at www.magna.isa.gov.il at the website of the TASE at www.tase.co.il and at the website of the SEC at www.sec.gov. By Order of the Board of Directors, MICHAEL FEDERMANN Chairman of the Board of Directors BEZHALEL MACHLIS President and Chief Executive Officer - ii - The Company’s Consolidated Financial Statements for the fiscal year ended December31, 2012 are enclosed but are not a part of this proxy and should not be considered as proxy solicitation material. - iii - ELBIT SYSTEMS LTD. Advanced Technology Center P.O. Box 539 Haifa 31053, Israel PROXY STATEMENT This Proxy Statement is provided to the holders of ordinary shares, NIS 1.00 nominal value per share (the "Shares"), of Elbit Systems Ltd. (the "Company" or "Elbit Systems"), in connection with the solicitation of the Company's Board of Directors (the "Board") of proxies for use at the Shareholders' Annual General Meeting to be held at the Company's offices at the Advanced Technology Center, Haifa, Israel, on Tuesday, November 19, 2013, at 3:00 p.m. Israel time (the "Meeting"), or at any adjournment of the Meeting, as specified in the accompanying Notice of Shareholders' Annual General Meeting. It is proposed that at the Meeting, the shareholders adopt resolutions for the following purposes: to elect to the Board seven members ("Directors") who are not "External Directors" as defined in the Israel Companies Law 5759 – 1999 (the "Companies Law"); to elect Mrs. Dalia Rabin to an additional three–year term as an External Director as defined in the Companies Law; to re-appoint Kost, Forer, Gabbay & Kasierer, a member of Ernst & Young Global, as the Company's independent auditor for the fiscal year 2013 and until the close of the next Shareholders' Annual General Meeting. In addition, at the Meeting the Company will present or report on certain additional matters as noted below under "matters to be reported". Shares represented by properly signed and unrevoked proxies will be voted in the manner directed by the persons designated as proxies. QUORUM AND VOTING REQUIREMENTS Only shareholders of record at the close of business on October 21, 2013 have the right to receive notice and to vote at the Meeting and any adjournments or postponements of the Meeting. Distribution of the Proxy Statement will be made following the record date. On October 7, 2013, the Company had 42,317,444 Shares outstanding, each giving a right of one vote for each of the matters to be presented at the Meeting. (This amount does not include 1,408,921 Shares held by the Company as treasury shares). No less than two shareholders present in person or by proxy, and holding at least one-third of the outstanding Shares, will constitute a quorum at the Meeting. If a quorum is not present within one-half hour after the time set for the Meeting, the Meeting will be adjourned and will be reconvened one week later at the same time and place unless other notice is given by the Board. If there is not a quorum within one-half hour of the time for the reconvened meeting, a quorum will be considered present as long as at least two shareholders holding in the aggregate, at least ten percent (10%) of the outstanding Shares, participate in person or by proxy. Joint holders of Shares should note that according to the Company's Articles of Association the vote, whether in person or by proxy, of the senior of any joint holders of any voted Share will be accepted over vote(s) of the other joint holders of that Share. For this purpose seniority will be determined by the order the joint holders' names appear in the Company's Register of Shareholders. A majority of the votes properly cast at the Meeting either in person or by proxy is required to elect, under Item 1 of this Proxy Statement, each of the individuals nominated to be a Director and to re-appoint, under Item 3 of this Proxy Statement, the Company's independent auditor for the fiscal year 2013 and until the close of next Shareholders' Annual General Meeting. In order to elect, under Item 2 of this Proxy Statement, Mrs. Dalia Rabin to an additional three–year term as an External Director, a majority of the votes properly cast at the Meeting either in person or by proxy is required, provided that (i) such majority includes at least a majority of the total votes of shareholders who are not controlling shareholders of the Company or shareholders who do not have a "personal interest" (as defined below) in the approval of the resolution (other than personal interest which is not the result of such shareholders' relations with a controlling shareholder) who participate in the vote, in person or by proxy (abstentions will not be taken into account); or (ii) the total number of votes of the shareholders referred to in (i) above that are voted against the proposed resolution does not exceed two percent (2%) of the Company’s total voting rights. Under the Companies Law, a "personal interest" means: (i) a personal interest of a person in the respective action or transaction of a company, including a personal interest of that person's "relatives" (as defined below); or (ii) a personal interest of another entity in which that person or any of his or her relatives: (a) holds 5% or more of such entity’s issued share capital or voting rights, (b) has the right to appoint a director to such entity’s board of directors or appoint the chief executive officer thereof, (c) is a member of such entity's board of directors or (d) serves as the chief executive officer thereof. A personal interest resulting merely from holding such company’s shares is not considered as "personal interest" for the purposes of the Companies Law. In addition, under the Companies Law, in case of a person voting by proxy for another person, a "personal interest" includes the personal interest of either the proxy holder or the shareholder granting the proxy, whether the proxy holder has discretion to vote or not. Under the Companies Law "relative" means a person’s spouse, brother or sister, parent, grandparent, child; such persons spouse's child, brother, sister or parent; or the spouse of any of the above. Each shareholder who attends the Meeting in person or by proxy will advise the Company or indicate in the proxy card, as the case may be, whether or not that shareholder is a controlling shareholder and has a "personal interest" in the approval of the election of Mrs. Dalia Rabin to an additional three–year term as an External Director under Item 2 of this Proxy Statement. Failure to advise or indicate as described above will render the respective Shares ineligible to be voted with respect to such resolution. 2 VOTING BY PROXY A proxy card for use at the Meeting and a return envelope for the proxy card are enclosed. Shareholders may revoke any proxy card prior to its exercise by filing with the Company a written notice of revocation or a properly signed proxy card of a later date, or by voting in person at the Meeting. In order to be counted for purposes of voting at the Meeting, a properly signed proxy card must be received by the Company at least 24 hours before the Meeting. Unless otherwise indicated on the proxy card, Shares represented by a properly signed and received proxy card in the enclosed form will be voted in favor of the above described matters to be presented for voting at the Meeting. Abstentions will not be treated as either a vote "for" or "against" the matter, although they will be counted to determine if a quorum is present. Proxy materials, including this Proxy Statement and the accompanying Proxy cards are being mailed to shareholders on or about October 25, 2013, and will be solicited primarily by mail. However, in some cases proxies may be solicited by telephone, telegram or other personal contact. The Company will pay for the cost of the solicitation of proxies, including the cost of preparing, assembling and mailing the proxy materials, and will reimburse the reasonable expenses of brokerage firms and others for forwarding proxy materials to shareholders. This Proxy Statement and the accompanying proxy card also constitute a "voting deed" (Ktav Hatzba’a) for the purpose of Regulation 3(c) of the Israeli Companies Regulations (Alleviation for Public Companies Whose Shares are Listed on a Stock Exchange Outside of Israel) - 2000. POSITION STATEMENTS Shareholders are permitted to express their position on the proposals on the agenda of this Meeting by submitting a written statement (a "Position Statement"), through the Company, to the other shareholders. Position Statements should be submitted to the Company at its registered offices, at Elbit Systems Ltd., Advanced Technology Center, Haifa, 31053 Israel, to the attention of Mrs. Ronit Zmiri, Corporate Secretary, no later than October 31, 2013. Reasonable costs incurred by the Company in dealing with a Position Statement will be borne by the submitting shareholder. 3 BENEFICIAL OWNERSHIP OF SECURITIES BY CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table shows, as of October 7, 2013, to the best of the Company's knowledge, the number of Shares(1) owned by (i) all shareholders known by the Company to own 5% or more of the Company's Shares and (ii) all directors and officers of the Company as a group. Federmann Enterprises Ltd. 99 Hayarkon Street Tel-Aviv, Israel(2) % Heris Aktiengesellschaft c/o 99 Hayarkon Street Tel-Aviv, Israel % Excellence Investments Ltd. and The Phoenix Insurance Company Ltd., as a group c/o The Phoenix Insurance Company Ltd. Derech Hashalom 53 Givataim, Israel % All officers and directors as a group (26 persons) % The total number of Shares excludes 1,408,921 Shares held by Elbit Systems as treasury shares. Federmann Enterprises Ltd. ("FEL") owns Shares of Elbit Systems directly and indirectly through Heris Aktiengesellschaft ("Heris") which is controlled by FEL. FEL is controlled by Beit Federmann Ltd. ("BFL"). BFL is controlled by Beit Bella Ltd. ("BBL") and Beit Yekutiel Ltd. ("BYL"). Michael Federmann is the controlling shareholder of BBL and BYL. He is also the Chairman of Elbit Systems’ Board and the Chairman of the Board and the Chief Executive Officer of FEL. Therefore, Mr. Federmann controls, directly and indirectly, the vote of Shares owned by Heris and FEL. As of October 7, 2013, 4,655,448 Shares held by FEL were pledged to Bank Leumi Le-Israel BM to guarantee loans provided to FEL in connection with FEL's purchase in 2004 of Shares from Elron Electronics Industries Ltd. as well as to guarantee an increase of the loan provided to FEL according to an April 2007 amendment to the loan agreement. In addition, 2,175,000 Shares held by FEL were pledged in favor of Bank Hapoalim BM in connection with FEL's purchase in 2006 from Koor Industries Ltd. of 2,350,000 Shares. The amount of Shares owned by Heris is included in the amount of shares held by FEL as set forth in footnote (2) above. Based on a report filed on October 3, 2013 by Excellence Investments Ltd. and The Phoenix Insurance Company Ltd., as a group, .under regulation 33 of the Israeli Securities Regulations (Periodic and Immediate Reports) -1970. This amount does not include (i) any Shares that may be deemed to be beneficially owned by Michael Federmann as described in footnote (2) above and (ii) 84,698 Shares underlying options that are currently exercisable or that will become exercisable within 60 days of October 7, 2013. A portion of the underlying options are "phantom options" or "cashless" options that have been calculated based on Elbit Systems' October 7, 2013 closing Share price on TASE of $53.57. 4 DIRECTOR INDEPENDENCE CRITERIA AND CORPORATE GOVERNANCE AND NOMINATING COMMITTEE Under the Nasdaq Marketplace Rules that are applicable to the Company, a majority of the members of the Board must meet certain independence criteria. All of the members of the Audit Committee of the Board (the "Audit Committee") must meet certain independence criteria as well. In addition, in accordance with the Nasdaq Marketplace Rules, the Company's Corporate Governance and Nominating Committee of the Board (the "Corporate Governance and Nominating Committee"), consisting in its entirety of Directors meeting the independence criteria for directors as defined by Nasdaq, among other functions, makes recommendations to the Board of qualified candidates for election or appointment to the Board. Four of the continuing members of the Board (Messrs. Arad, Asheri and Ne'eman, who are nominated for election, and the External Director Dr. Yehoshua Gleitman) meet the board of directors' independence criteria under the applicable Nasdaq Marketplace Rules for independent directors and audit committee members. The Corporate Governance and Nominating Committee of the Board and the Board as a whole has determined that Mrs. Dalia Rabin, the proposed nominee for election as an External Director under Item 2 of this Proxy Statement, also meets the independence criteria under the applicable Nasdaq Marketplace Rules. In addition, in accordance with the Companies Law, a majority of the members of the Audit Committee must qualify as "Independent Directors" or "External Directors" in accordance with the criteria of the Companies Law. The Corporate Governance and Nominating Committee of the Board and the Board as a whole have determined that Mr. Arad meets the criteria of "Independent Director" under the Companies Law and that the current External Director Dr. Gleitman, and Mrs. Dalia Rabin, the proposed nominee for election as an External Director under Item 2 of this Proxy Statement, meet the independence criteria for External Directors under the Companies Law. 5 ITEM 1 - RE-ELECTION OF DIRECTORS At the Meeting, the following seven individuals who are not External Directors are nominated to be elected to the Board: (i) six current directors, namely: Messrs. Michael Federmann, Moshe Arad, Avraham Asheri, David Federmann and Yigal Ne'eman and Mrs. Rina Baum, and (ii) Mr. Dov Ninveh, who served as a member of the Board from 2000 until May 2013, who is a nominee in lieu of Mr. Joseph Ackerman who decided for personal reasons not to stand for election to an additional term on the Board. Also, if elected to another term as a Director, Michael Federmann will continue to serve as Chairman of the Board. Dr. Yehoshua (Shuki) Gleitman will continue to serve as an External Director, with his term expiring on March 4, 2016. If re- elected for an additional three–year term as an External Director under Item 2 of this Proxy Statement, Mrs. Rabin's term will expire on November 18, 2016. The Companies Law requires that a person will not be elected and will not serve as a director in a public company if he or she does not have the required qualifications and the ability to dedicate an appropriate amount of time for the performance of his or her director position in the company, taking into consideration, among other factors, the special needs and size of the company. A general shareholders meeting of a company whose shares are publicly traded, at which the appointment of a director is to be considered, will not be convened unless the nominee has declared to the company that he or she complies with the above-mentioned requirements and details of his or her applicable qualifications are provided, and in case such nominee is an "Independent Director" as defined in the Companies Law – such nominee has also declared that he or she complies with the independence criteria under the Companies Law. Each of the proposed nominees, Messrs. M. Federmann, Arad, Asheri, D. Federmann, Ne'eman and Ninveh and Mrs. Baum, has declared to the Company that he or she complies with the required qualifications under the Companies Law for appointment as a member of the Board, detailing his or her applicable qualifications, and that he or she is capable of dedicating the appropriate amount of time for the performance of his or her role as a member of the Board. In addition, Mr. Arad has also declared that he complies with the criteria of an Independent Director under the Companies Law. The Corporate Governance and Nominating Committee has recommended to the Board that each of the above-mentioned seven nominees be nominated for election to the Board. As mentioned above under "DIRECTOR INDEPENDENCE CRITERIA AND CORPORATE GOVERNANCE AND NOMINATING COMMITTEE", three of these nominees (Messrs. Arad, Asheri and Ne'eman) meet the board of directors' independence criteria under the applicable Nasdaq Marketplace Rules, as does the continuing External Director Dr. Gleitman and as will Mrs. Rabin, if re-elected for an additional three–year term as an External Director under Item 2 of this Proxy Statement. In addition, Mr. Arad, Dr. Gleitman and Mrs. Rabin, if re- elected for an additional three–year term as an External Director under Item 2 of this Proxy Statement, meet the criteria of an Independent Director or External Director, as the case may be, under the Companies Law. The Board has approved the recommendation of the Corporate Governance and Nominating Committee with respect to the list of nominees. Accordingly, the persons named in the proxy card distributed with this Proxy Statement intend to vote for the election of the above-named seven nominees. Each nominee so elected as a Director will hold office until the close of the next Shareholders' Annual General Meeting and until his or her successor is elected and qualified, unless any Director's office is vacated earlier in accordance with the provisions of the Companies Law and the Company's Articles of Association. The Company is not aware of any reason why any of the nominees, if elected, should be unable to serve as a Director. Nevertheless, if any of the nominees should be unable to serve, the proxies will be voted for the election of such other person or persons as determined by the persons named in the proxy card in accordance with his or her judgment, provided such other person(s) meet the applicable requirements to be a Director and have been recommended by the Corporate Governance and Nominating Committee for nomination to the Board. In accordance with the approval of the Company's shareholders at an Extraordinary General Shareholders Meeting held in 2008, and so long as said resolution has not been replaced or revoked by a Shareholders' General Meeting, External Directors and other Directors meeting the director independence criteria of the Nasdaq Marketplace Rules are and will continue to be entitled to an annual fee of NIS 115,592, equal to approximately $32,644 and a per meeting fee of 2,543 NIS, equal to approximately $718, which reflect the fees levels previously approved at the 2008 Shareholders' Extraordinary General Meeting and linked to the Israeli consumer price index. The External Directors and other such Independent Directors are prohibited from receiving any other compensation, directly or indirectly, in connection with services provided as an External Director, independent Director or otherwise. In accordance with the approval of the Company's shareholders at the Shareholders' Annual General Meeting held in 2004, and so long as said resolution has not been replaced or revoked by a Shareholders' General Meeting, the other Directors are paid the following compensation: an annual fee of NIS 57,606, equal to approximately $16,268, and a per meeting fee of NIS 2,173, equal to approximately $613, which reflect the fee levels previously approved at the 2004 Shareholders' Annual General Meeting and linked to the Israeli consumer price index. Compensation payments to Directors are made either directly to the Director or to his or her employing company. In October 2011, the Audit Committee and the Board approved, in accordance with the Israeli Companies Regulations (Relief from Related Parties' Transactions), 5760-2000 (the "Regulations"),payment of director's compensation to Mr. M. Federmann and to Mr. D. Federmann, in an amount which is similar to the compensation of the other "non-independent" Directors as specified above. 6 In addition, the Company may purchase from time to time directors and officers (D&O) liability insurance subject to prior approval of the Audit Committee and the Board that the D&O liability insurance to be purchased meets the terms of the framework resolution approved by the Company's shareholders at the Shareholders General Meeting held in August 2009 and covers a five-year period beginning in August 2009, or until the close of the Company shareholders' annual general meeting to be held in 2014, whichever occurs later. In compliance with the provisions of the Companies Law, the Company's Audit Committee and Board also approved, in meetings held in October 2012, in accordance with the Regulations, the inclusion of Michael Federmann and David Federmann (who may be considered direct or indirect controlling shareholders of the Company) in the D&O liability insurance policy that was approved for purchase by the Company for the Company's other directors and office holders and which is currently in effect. In addition, the Directors (including to Michael Federmann and David Federmann, who may be considered direct or indirect controlling shareholders of the Company) will continue to be covered by the indemnification letters granted in accordance with the approval of the Company's shareholders, at the Shareholders' Annual General Meeting held in November 2011. The nominees, the continuing External Director and the nominee for re-election as an External Director, their respective ages as of October 7, 2013, and the year in which they became Directors of the Company are as follows: Board of Directors Name Age Director since Michael Federmann (Chairman) 70 Moshe Arad 79 Avraham Asheri 75 Rina Baum 68 David Federmann 38 Yehoshua Gleitman (External Director) 64 Yigal Ne’eman 71 Dov Ninveh 66 Dalia Rabin (External Director) 63 Michael Federmann. Michael Federmann has served as Chairman of the Board since 2000. He has held managerial positions in the Federmann Group since 1969, and since 2002 he has served as chairman and CEO of Federmann Enterprises Ltd. ("FEL"). Currently, he also serves as chairman of the board of directors of Dan Hotels Corp. Ltd. ("Dan Hotels"). Mr. Federmann is chairman of the board of governors of the Hebrew University of Jerusalem (the "Hebrew University"). He serves as the president of the Israel-Germany Chamber of Industry and Commerce. Mr. Federmann holds a bachelor's degree in economics and political science from the Hebrew University. Moshe Arad. Moshe Arad served as vice president for external relations of the Hebrew University from 1994 to 2004. He currently serves as the chairman of the board of trustees of The Harry S. Truman Research Institute for the Advancement of Peace of the Hebrew University and is a member of the board of the Israeli branch of the Mandel Foundation of Cleveland, Ohio. From 1994 to 1999, he was a member of the board of directors of Elbit Ltd. During 1992 and 1993, Mr. Arad served as director general of the Israel Ministry of Communications. From 1990 to 1992, he was a member of the Tel-Aviv law firm of Herzog, Fox, Ne'eman. Mr. Arad served as Israel's ambassador to the United States from 1987 to 1990 and as Israel's ambassador to Mexico from 1983 to 1987. Ambassador Arad holds a bachelor's degree in political science and international relations and an L.L.B. degree from the Hebrew University. Mr. Arad serves on the Audit Committee and the Financial Statements Review Committee of the Board. Avraham Asheri. Avraham Asheri has served as an economic advisor and a director of several companies since 1998. He currently serves on the boards of directors of Elron Electronic Industries Ltd., Koor Industries Ltd., Mikronet Ltd. and Radware Ltd. Mr. Asheri was president and chief executive officer of Israel Discount Bank from 1991 until 1998, and executive vice president and member of its management committee from 1983 until 1991. Prior to that, he served for 23 years at the Israel Ministry of Industry and Trade and at the Israel Ministry of Finance, including as director general of the Israel Ministry of Industry and Trade, managing director of the Israel Investment Center and Trade Commissioner of Israel to the United States. Mr. Asheri holds a bachelor's degree in economics and political science from the Hebrew University. Mr. Asheri serves as Chairman of the Corporate Governance and Nominating Committee of the Board and as a member of the Audit Committee, the Financial Statements Review Committee and the Compensation Committee of the Board. He is considered by the Board to have accounting and financial expertise under the Companies Law. Rina Baum. Rina Baum is vice president for investments of FEL and since 1986 has served as director and general manager of Unico Investment Company Ltd. She serves as a director of Dan Hotels, Etanit Building Products Ltd. and Incotec Ltd., as well as in other managerial positions within the Federmann Group. She also serves as a director in Harel-PIA Mutual Funds Management Company Ltd. Mrs. Baum holds an L.L.B. degree from the Hebrew University. 7 David Federmann. David Federmann has served in various management capacities in FEL since 2000. He currently serves as chairman of the board of Freiberger Compound Materials GmbH in Freiberg, Germany and as a member of the boards of directors of Dan Hotels and BGN Technologies (the Technology Transfer Company of Ben-Gurion University). David Federmann is the son of Michael Federmann, Chairman of the Board. Mr. Federmann holds a bachelor's degree in mathematics and philosophy from New York University. Dr. Yehoshua Gleitman (External Director). Dr. Yehoshua (Shuki) Gleitman has served as the managing partner of Platinum VC since 2001. He currently serves as chairman of the board of directors of Widemed Ltd. and of Capital Point Ltd. and is a director of Teuza – A Fairchild Technology Venture Ltd. From 2000 until 2005, he was the chief executive officer and a director of SFKT Ltd. From 1997 until 1999, Dr. Gleitman was the chief executive officer of Ampal-American Israel Corporation. Prior to that he served in various senior management positions in the Israeli Government and in Israeli industry, including as director general and chief scientist of the Israel Ministry of Industry and Trade, chairman of the U.S.-Israel Industrial R&D Foundation, joint chairman of the U.S.-Israel Science and Technology Commission, managing director of AIMS Ltd., vice president and general manager of Elop Electro-Optic Industries Ltd.’s ("Elop") marine and aerial operations and head of the Laser Branch of the Israel Ministry of Defense. Dr. Gleitman serves as the honorary consul general of Singapore to Israel and is chairman of the executive board of Holon Institute of Technology and of the Association for the Establishment of the Yitzhak Rabin Center. Dr. Gleitman holds bachelors of science, master of science and PhD degrees in physical chemistry from the Hebrew University. Dr. Gleitman serves as the chairman of the Audit Committee and the Financial Statements Review Committee of the Board and as a member of the Corporate Governance and Nominating Committee. He is considered by the Board to have accounting and financial expertise under the Companies Law. Yigal Ne'eman. Yigal Ne'eman has served as the general manager of the Academic College of Israel in Ramat Gan since 2010. From 1994 to 2010, he served as the chairman and president of the Israel College. From 1989 to 1993, he served as chairman and as a shareholder of several industrial, commercial and service companies. Mr. Ne'eman served as the president and CEO of Tadiran Ltd ("Tadiran") from 1981 to 1989. During that period he also served as chairman of the board of directors of Elisra Electronic Systems Ltd. and of Elop. Prior to that he held a number of management positions in the control and finance departments of Tadiran. Mr. Ne'eman completed his accounting studies at the Hebrew University and is a Certified Public Accountant. Mr. Ne'eman serves as a member of the Audit Committee, the Financial Statements Review Committee and the Corporate Governance and Nominating Committee of the Board. He is considered by the Board to have accounting and financial expertise under the Companies Law. Dov Ninveh. Dov Ninveh has served as chief financial officer and a manager in FEL since 1994 and as the general manager of Heris Aktiengesellschaft since 2012. From 2000 to May 2013 he was a director of the Company. He serves as a director of Dan Hotels, Etanit Ltd. and as a member of the shareholders' delegation of Freiberger Compound Materials GmbH in Freiberg, Germany. Mr. Ninveh served as a director of Elop from 1996 until 2000. From 1989 to 1994, he served as deputy general manager of Etanit Building Products Ltd. Mr. Ninveh holds a bachelor's degree in economics and management from the Israel Institute of Technology (the "Technion"). Dalia Rabin(External Director). Dalia Rabin currently serves as the Chairperson of the Yitzhak Rabin Center, a national institute dedicated to ensuring that the legacy of former Prime Minister and Minister of Defense Yitzhak Rabin continues to impact Israeli society through experiential educational programming, a national archive and a museum. Before that, Mrs. Rabin was a member of the Israeli Government from 1999 until 2002. She was elected to the Knesset on the Center Party Ticket in 1999 and acted as Chairperson of the Ethics Committee. She also served on the Constitution, Law and Justice Committee; the Committee for the Advancement of the Status of Women; the State Control Committee; and the Committee for the Advancement of the Status of the Child. In 2001, Mrs. Rabin was appointed Deputy Minister of Defense. She resigned in 2002 to head the Rabin Center. Prior to her election to the Knesset, Mrs. Rabin served as the legal advisor of the professional associations of the General Federation of Labor (the "Histadrut"). She also served for fourteen years in the Tel-Aviv District Attorney's Office in the Civil Division, specializing in Labor Law. Mrs. Dalia Rabin holds an L.L.B degree from Tel-Aviv University. Mrs. Rabin serves as the chairperson of the Compensation Committee of the Board and as a member of the Audit Committee, the Financial Statements Review Committee and the Corporate Governance and Nominating Committee. At the Meeting, the Board will propose that the following resolution be adopted: "RESOLVED, that Messrs. M. Federmann, Arad, Asheri, D. Federmann, Ne'eman and Ninveh and Mrs. Baum are elected as Directors of the Company until the close of the next Shareholders' Annual General Meeting." The Board recommends a vote FOR all the nominees to the Board. 8 ITEM 2 - ELECTION OF MRS. DALIA RABIN TO SERVE AN ADDITIONAL THREE-YEAR TERM AS AN EXTERNAL DIRECTOR Under the Companies Law: (a)Each Israeli public company is required to appoint at least two External Directors. Among other requirements, a person may serve as an External Director if that person and each of that person’s relatives, partners and employers, or any person to whom he or she is subordinated (directly or indirectly), or any entity controlled by that person, did not have, at any time during the two (2) years preceding that person's appointment as an External Director, any affiliation (as defined in the Companies Law) with either the applicable company, the entities controlling the company, a relative of the controlling shareholder or the entities controlled by the company or by the company’s controlling shareholders. (b)In addition, a person may not serve as an External Director if that person or that person's relative, partner, employer, any person to whom he or she is subordinated (directly or indirectly), or any entity controlled by that person, has business or professional relationships with an entity with which an affiliation is prohibited (as stated in the Companies Law), even if such relationship is not on a regular basis (other than negligible relationship). Furthermore, a person who received compensation for his or her service as a director of the respective company, other than the permitted compensation for an External Director under the Companies Law, may not serve as an External Director of that company. (c)In addition, a person may serve as an External Director if and so long as no conflict of interest exists or may exist between his or her responsibilities as a member of the board of directors of the respective company and his or her other positions or business activities and so long as such positions or business activities do not impair his or her ability to serve as a director. External Directors serve for a three-year term following which they may stand for re-election to two additional terms of three years each, provided that, with respect to the third term of three years, the articles of association of the relevant company allow it. At an Extraordinary General Meeting of Shareholders held in 2008, an amendment to the Company's Articles of Association was approved, allowing the election of External Directors of the Company for up to three terms of service of three years each. Any committee of the Board must include at least one External Director, and all External Directors must be members of the Audit Committee, the Financial Statements Review Committee and the Compensation Committee. In general, at least one External Director must have “accounting and financial expertise”, and the other External Director(s) must have “professional competence”. Under the regulations of the Companies Law, a director has "financial and accounting expertise" if he or she, based on his or her education, experience and qualifications, is highly skilled in respect of, and understands, business and accounting matters and financial statements, in a manner that enables him or her to have an in-depth understanding of the company’s financial statements and to stimulate discussion in respect of the manner in which the financial data is presented. The evaluation of the accounting and financial skill of a director is to be made by the board of directors taking into account the parameters specified under the Companies Law. A director has "professional competence" if he or she has an academic degree in either economics, business administration, accounting, law or public administration or an academic degree in an area relevant to the company's business, or has at least five years experience in a senior position in the business management of a corporation with a substantial scope of business, in a senior position in public service or in the field of the company’s business. The evaluation of the professional competence of a director is to be made by the board of directors. Dr. Yehoshua Gleitman and Mrs. Dalia Rabin currently serve as the Company's External Directors. Dr Gleitman has served as an External Director since March 2010. In March 2013, at an Extraordinary Shareholders' General Meeting, Dr. Gleitman was re elected for a second three-year term as an External Director and his term of office will expire in March 2016. Mrs. Dalia Rabin has served as an External Director since November 2010 and her term of office expires in November 2013. Dr. Gleitman is considered by the Board of Directors to have accounting and financial expertise, and Mrs. Dalia Rabin is considered by the Board to have professional competence. In compliance with the requirements of the Companies Law (see also Item 1 - RE-ELECTION AND ELECTION OF DIRECTORS), Mrs. Rabin, the proposed nominee, has declared to the Company that she complies with the required qualifications under the Companies Law for appointment as an External Director, detailing her applicable qualifications and that she is capable of dedicating the appropriate amount of time for the performance of his role as a member of the Board. In addition, the Corporate Governance and Nominating Committee has determined that Mrs. Rabin meets the applicable criteria for External Directors under the Companies Law and that, as mentioned above under "DIRECTOR INDEPENDENCE CRITERIA AND CORPORATE GOVERNANCE AND NOMINATING COMMITTEE" she also meets the board of directors' independence criteria under the applicable Nasdaq Marketplace Rules. The Corporate Governance Nominating Committee recommended to theBoard that Mrs. Rabin be nominated for election as an External Director for an additional three-year period. 9 The Board has approved the recommendation of the Corporate Governance and Nominating Committee and determined that Mrs. Rabin meets the applicable criteria for External Directors under the Companies Law as well as the directors' independence criteria under the applicable Nasdaq Marketplace Rules. If elected for an additional term as an External Director, Mrs. Rabin will hold office for a three-year period until and including November 18, 2016, unless her office is vacated earlier in accordance with the provisions of the Companies Law and the Company’s Articles of Association. If for any reason Mrs. Rabin should be unable to serve, another person will be elected in accordance with applicable law. In accordance with the approval of the Company's shareholders at an Extraordinary General Shareholders Meeting held in 2008, and so long as said resolution has not been replaced or revoked by a Shareholders' General Meeting, (see also Item 1 - RE-ELECTION AND ELECTION OF DIRECTORS), if elected for an additional term as an External Director, Mrs. Rabin will continue to be entitled to an annual fee of NIS 115,592, equal to approximately $32,644 and a per meeting fee of 2,543 NIS, equal to approximately $718, linked to the Israeli consumer price index. As an External Director, Mrs. Rabin is prohibited from receiving any other compensation, directly or indirectly, in connection with her services provided as an External Director or otherwise. In addition, if elected for an additional term as an External Director, Mrs. Rabin will also continue to be covered by any directors and officers (D&O) liability insurance in effect as of the date of his election and thereafter purchased by the Company from time to time in accordance with the "Framework Resolution" approved by the Company's shareholders at the Shareholders' Annual General Meeting held in August 2009 and will continue to be covered by the indemnification letter granted to her by the Company in accordance with the resolution adopted at the Shareholders Annual General Meeting held in November 2011. For background information regarding Mrs. Dalia Rabin see Item 1 - RE-ELECTION AND ELECTION OF DIRECTORS. At the Meeting, the Board of Directors will propose that the following resolution be adopted: “RESOLVED, that Mrs. Dalia Rabin be elected as an External Director of the Company for an additional three-year term commencing on the close of this Shareholders' Extraordinary General Meeting and ending on November 18, 2016, inclusive.” The Board of Directors recommends a vote FOR approval of this resolution. 10 ITEM 3 - RE-APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR 2 SHAREHOLDERS' ANNUAL GENERAL MEETING Following the recommendation by the Company's Audit Committee, it is proposed that Kost, Forer, Gabbay & Kasierer, a member of Ernst & Young Global Certified Public Accountants, will be re-appointed as the independent auditor of the Company for the fiscal year 2013 and until the close of the next Shareholders' Annual General Meeting. A representative of the independent auditor will be present at the Meeting and will be available to respond to appropriate questions from shareholders. Such auditor served as the Company's auditor for fiscal year 2012 and has no relationship with the Company, or with any affiliate of the Company, except as auditor. At the Meeting, the Board will propose that the following resolution be adopted: "RESOLVED, that the Company's independent auditor, Kost, Forer, Gabbay & Kasierer, a member of Ernst & Young Global, is appointed as the independent auditor of the Company for the fiscal year 2013 and until the close of the next Shareholders' Annual General Meeting." The Board recommends a vote FOR approval of this resolution. 11 MATTERS TO BE REPORTED In addition, at the Meeting the Company will present or report on the following matters relating to fiscal year 2012: (a) its Consolidated Financial Statements for the fiscal year ended December 31, 2012; (b) the dividend paid to shareholders; (c) the compensation paid to the Company's Directors; and (d) the compensation arrangement with the Company's independent auditor. By Order of the Board MICHAEL FEDERMANN Chairman of the Board of Directors BEZHALEL MACHLIS President and Chief Executive Officer Date: October 15, 2013 12 QUESTIONS AND ANSWERS ABOUT THE SHAREHOLDERS' ANNUAL GENERAL MEETING The following questions and answers summarize the major issues to be discussed at the Shareholders' Annual General Meeting. For a more complete description of the issues please see the accompanying Proxy Statement. Q: When and where is the Meeting? A: The Meeting will take place at 3:00 p.m. local time, on Tuesday, November 19, 2013, at the Company's offices at the Advanced Technology Center, Haifa, Israel. Q: What is the record date for the Meeting? A: The record date is October 21, 2013, and all shareholders holding shares at the close of business on October 21, 2013 will be entitled to receive notice of and to vote at the Meeting. Q: What are the items to be voted on at the Meeting? A: The items to be voted on include: (1) To elect seven members ("Directors"), who are not "External Directors" as defined in the Israeli Companies Law 5759 – 1999 (the "Companies Law"); to the Company's Board of Directors (the "Board") until the close of the next Shareholders’ Annual General Meeting, (2) To elect Mrs. Dalia Rabin to an additional three–year term as an External Director as defined in the Companies Law, To re-appoint Kost, Forer, Gabbay& Kasierer, a member of Ernst& Young Global, as the Company's independent auditor for the fiscal year 2013 and until the close of next Shareholders' Annual General Meeting. Q: Why is it necessary to elect an External Director at this time? A: Under the Companies Law, a publicly traded company such as the Company is required to have two External Directors who meet the independence criteria specified in the Israeli Companies Law and who are elected by the required majority at a general shareholders meeting. The term of Mr. Dalia Rabin, who has served as one of the Company's External Directors since November 2010, expires in November 2013. Q: Does the Company and its Board of Directors support the proposals to be voted on at the Meeting? A: Yes. Q: What voting majority is required to approve the proposals? A: A majority of the votes properly cast at the Meeting either in person or by proxy is required: a) to elect, under Item 1 of the Proxy Statement, each of the individuals nominated to be a Director; and b) to re-appoint, under Item 3 of the Proxy Statement, Kost, Forer, Gabbay& Kasierer as the Company's independent auditor for the fiscal year 2013 and until the close of the next Shareholders’ Annual General Meeting. In order to elect, under Item 2 of this Proxy Statement, Mrs. Dalia Rabin to an additional three–year term as an External Director, a majority of the votes properly cast at the Meeting either in person or by proxy is required, provided that (i) such majority includes at least a majority of the total votes of shareholders who are not controlling shareholders of the Company or shareholders who do not have a "personal interest" (for the definition of "personal interest" see the accompanying Proxy Statement) in the approval of the resolution (other than personal interest which is not the result of such shareholders' relations with a controlling shareholder), who participate in the vote, in person or by proxy (abstentions will not be taken into account); or (ii) the total number of votes of the shareholders referred to in (i) above that are voted against the proposed resolution does not exceed two percent (2%) of the Company’s total voting rights. Q: What other matters will be presented at the Meeting? A: The Company also will present at the Meeting the following matters relating to the fiscal year ended December 31, 2012: • its Consolidated Financial Statements; • the dividend paid to shareholders; • the compensation paid to the Company's Directors; and • the compensation arrangement with the Company's independent auditor. Q: What do I need to do now? A: With respect to all items under the Proxy Statement, just indicate on your proxy card how you want to vote, and sign and mail it in the enclosed return envelope as soon as possible. So that your shares will be represented at the Meeting, the signed proxy card must be received by the Company at least 24 hours before the Meeting. If you sign and send in your proxy card but do not indicate how you want to vote, your proxy will be counted as a vote for all the proposals. Q: What do I do if I want to change my vote? A: Just mail a later-dated, signed proxy card or other document revoking your proxy in time for it to be received by the Company at least 24 hours before the Meeting, or attend the Meeting in person and vote. Q: If my shares are held in "street name" by my broker, a bank or other representative, will my representative vote my shares for me? A: If you hold your shares through a broker, bank or other representative, generally the broker or other representative may only vote the shares it holds for you in accordance with your instructions. However, if the broker or other representative does not receive your instructions in time, it may vote on certain types of matters for which it has discretionary authority. Q: Who can help answer my questions? A: For additional information about the Meeting, please contact during normal office hours, Sunday through Thursday, Ronit Zmiri, the Company's Corporate Secretary, at the Company's offices in Haifa, Israel, telephone +972-4-8316632. ELBIT SYSTEMS LTD. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS as of December 31, 2012 ELBIT SYSTEMS LTD. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS as of December 31, 2012 in thousands of U.S. dollars C O N T E N T S Page REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F - 2 - F - 3 CONSOLIDATED FINANCIAL STATEMENTS: Consolidated Balance Sheets F - 4 - F - 5 Consolidated Statements of Income F - 6 Consolidated Statements of Comprehensive Income F - 7 Statements of Changes in Equity F - 8 - F - 10 Consolidated Statements of Cash Flows F - 11 - F - 13 Notes to the Consolidated Financial Statements F - 13 - F - 64 Kost Forer Gabbay & Kasierer 3 Aminadav St. Tel-Aviv 67067, Israel Tel:972 (3)6232525 Fax: 972 (3)5622555 www.ey.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Elbit Systems Ltd. We have audited the accompanying consolidated balance sheets of Elbit Systems Ltd. (“Elbit Systems”) and subsidiaries as of December 31, 2012 and 2011, and the related consolidated statements of income, comprehensive income, changes in equity and cash flows for each of the three years in the period ended December 31, 2012. Our audits also included the financial statement schedule listed in the index at Item 19. These consolidated financial statements and schedule are the responsibility of Elbit Systems’ management. Our responsibility is to express an opinion on these consolidated financial statements and schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Elbit Systems and subsidiaries as of December 31, 2012 and 2011, and the consolidated results of their operations and their cash flows for each of the three years in the period ended December 31, 2012, in conformity with U.S generally accepted accounting principles. Also, in our opinion, the related financial statement schedule, when considered in relation to the basic financial statements taken as a whole, presents fairly in all material respects the information set forth therein. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Elbit Systems’ internal control over financial reporting as of December 31, 2012, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission, and our report dated March 12, 2013, expressed an unqualified opinion thereon. Kost Forer Gabbay & Kasierer A member of Ernst & Young Global Tel Aviv, Israel March 12, 2013 F - 2 Kost Forer Gabbay & Kasierer 3 Aminadav St. Tel-Aviv 67067, Israel Tel:972 (3)6232525 Fax: 972 (3)5622555 www.ey.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ON INTERNAL CONTROL OVER FINANCIAL REPORTING To the Shareholders and Board of Directors of Elbit Systems Ltd. We have audited Elbit Systems Ltd.’s (“Elbit Systems”) internal control over financial reporting as of December 31, 2012, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the “COSO criteria”). Elbit Systems’ management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting included in the Management’s Annual Report on Internal Control over Financial Reporting. Our responsibility is to express an opinion on Elbit Systems’ internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Elbit Systems maintained, in all material respects, effective internal control over financial reporting, as of December 31, 2012, based on the COSO criteria. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of Elbit Systems and subsidiaries as of December 31, 2012 and 2011, and the related consolidated statements of income, comprehensive income, changes in equity and cash flows for each of the three years in the period ended December 31, 2012, and our report dated March 12, 2013, expressed an unqualified opinion thereon. Kost Forer Gabbay & Kasierer A member of Ernst & Young Global Tel Aviv, Israel March 12, 2013 F - 3 ELBIT SYSTEMS LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars (In thousands) December 31, Note CURRENT ASSETS: Cash and cash equivalents $ $ Short-term bank deposits Available-for-sale marketable securities - Trade and unbilled receivables, net Other receivables and prepaid expenses Inventories, net of customer advances Total current assets LONG-TERM INVESTMENTS AND RECEIVABLES: Investments in affiliated companies, partnerships and other companies Long-term trade and unbilled receivables Long-term bank deposits and other receivables Deferred income taxes, net (18F) Severance pay fund (2R) PROPERTY, PLANT AND EQUIPMENT,NET GOODWILL OTHER INTANGIBLE ASSETS, NET $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 4 ELBIT SYSTEMS LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars (In thousands, except share data) December 31, Note CURRENT LIABILITIES: Short-term bank credit and loans $ $ Current maturities of long-term loans and Series A Notes Trade payables Other payables and accrued expenses Customer advances in excess of costs incurred on contracts in progress Total current liabilities LONG-TERM LIABILITIES: Long-term loans, net of current maturities Series A Notes, net of current maturities Employee benefit liabilities Deferred income taxes and tax liabilities, net (18F) Customer advances in excess of costs incurred on contracts in progress Other long-term liabilities COMMITMENTSAND CONTINGENTLIABILITIES EQUITY: Elbit Systems Ltd. equity: Share capital: Ordinary shares of 1 New Israeli Shekels (“NIS”) par value each; Authorized –80,000,000 shares as of December 31, 2012 and 2011; Issued 43,290,666 and 43,257,077 shares as of December 31, 2012 and 2011, respectively; Outstanding 41,881,745 and 42,607,788 shares as of December 31, 2012 and 2011,respectively Additional paid-in capital Treasury shares – 1,408,921 and 649,289 shares as of December 31, 2012 and 2011, respectively ) ) Accumulated other comprehensive loss ) ) Retained earnings Total Elbit Systems Ltd. equity Non-controlling interests Total liabilities and equity $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 5 ELBIT SYSTEMS LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME U.S. dollars (In thousands, except per share data) Year ended December 31, Note Revenues $ $ $ Cost of revenues Gross profit Operating expenses: Research and development, net Marketing and selling General and administrative Other operating income, net - - ) Total operating expenses Operating income Financial expenses, net ) ) ) Other income, net 78 Income before income taxes Income taxes (18D) Equity in net earnings of affiliated companies and partnerships (6B) Income from continuing operations Income (loss) from discontinued operations and impairment, net (1D) ) ) Net income $ $ $ Less: net loss (income) attributable to non-controlling interests ) ) Net income attributable to Elbit Systems Ltd.’s shareholders $ $ $ Earnings per share attributable to Elbit Systems Ltd.’s shareholders: Basic net earnings (losses) per share: Continuing operations Discontinued operations ) ) Total $ $ $ Diluted net earnings (losses) per share: Continuing operations Discontinued operations ) ) Total $ $ $ Weighted average number of shares used in computation of basic earnings per share Weighted average number of shares used incomputation of diluted earnings per share Amounts attributable to Elbit Systems Ltd.’s shareholders Income from continuing operations, net ofincome taxes $ $ $ Discontinued operations, net of income taxes ) ) Net income attributable to Elbit Systems Ltd.’s shareholders $ $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 6 ELBIT SYSTEMS LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME U.S. dollars (In thousands, except share data) Year ended December 31, Net income $ $ $ Other comprehensive income (loss), net of tax: Foreign currency translation differences ) Unrealized gains (losses) on derivative instruments ) Pension and post-retirement benefit plans ) ) ) Unrealized gains (losses) on available-for-sale marketable securities ) ) Total comprehensive income (loss) Less: comprehensive income (loss) attributable to non-controlling interest ) 4 ) Comprehensive income attributable to Elbit Systems Ltd.'s shareholders $ $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 7 ELBIT SYSTEMS LTD. AND SUBSIDIARIES STATEMENTS OF CHANGES IN EQUITY U.S. dollars (In thousands, except share data) Number of outstanding shares Share capital Additional paid–in capital Accumulated other comprehensive income (loss) Retained earnings Treasury shares Non– controlling interest Total equity Balance as of January 1, 2010 $ ) $ $ ) $ $ Exercise of options 44 - Stock-based compensation - Tax benefit in respect of options exercised - Dividends paid - ) - - ) Fair value of non-controlling interests related to theacquisitionofITL - Other comprehensive income,net of taxbenefitof$1,801 - ) Net income attributable to non- controlling interests - Net income attributable to non-controlling interestfrom discontinued operation - ) ) Net income attributable to Elbit Systems Ltd.'s shareholders - Balance as of December 31, 2010 $ ) $ $ )
